UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
PRINCE RODGERS, :
Plaintiff,
Vv.
CITY OF YONKERS; DETECTIVE :
MICHELLE PICIULLI; and DETECTIVE : 19 CV 5358 (VB)
NEAL CROMWELL, :
Defendants. :
x

 

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint dated March 13, 2019. (Doc. #2). At that time, plaintiff was incarcerated at
the Franklin Correctional Facility. (See id. at ECF 1).

On August 19, 2019, plaintiff filed a Notice of Change of Address, stating his updated
address as Prince Rodgers “c/o Erwin’s Barbershop, 255 Grove Street, White Plains, N.Y.
10601.” (Doc. #18).

On January 3, 2019, the Court received notice that its November 25, 2019, Order
deeming unopposed defendant Westchester County’s motion to dismiss (Doc. #28), which was
mailed to plaintiff, was returned as undeliverable with the following notation: “Return to sender
attempted—not known unable to forward.”

As the Court stated in its Order of Service dated July 22, 2019 (Doc. #9), it is plaintiff’s
responsibility to notify the Court in writing if his address changes, and the Court may dismiss the
action if plaintiff fails to do so.

The July 22 Order of Service was mailed to plaintiff, along with an “Instructions for
Litigants Who Do Not Have Attorneys” pamphlet and a blank “Notice of Change of Address”
form. (Doc. #10). Like the July 22 Order of Service, the Instructions pamphlet also states it is
plaintiff’s responsibility to notify the Court in writing if his address changes, and the Court may
dismiss the action if plaintiff fails to do so. (See id. at ECF 2).

Accordingly, by January 28, 2020, plaintiff must update the Court in writing as to
his current address. Failure to comply with the Court’s Order may result in dismissal of
the action for failure to prosecute or comply with Court orders. Fed. R. Civ. P. 41(b).

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

 
The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Dated: January 7, 2020
White Plains, NY
SO ORDEREP?

Vubet

Vincent L. Briccetti
United States District Judge

 
